The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13 are presented for examination

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 10972306.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16463698
Patent 10972306
     1. A building management system for a building system, the building management system comprising:
     a building system interface configured to receive building system data;
     a knowledge base configured to receive the building system data, the knowledge base
providing a model of the building system, the model including semantic descriptions of the
building system data, the semantic descriptions of the building system data being arranged in an ontology; and
     a user interface configured to access the knowledge base.

     2. The building management system of claim 1, further comprising: a semantic registration module configured to generate metadata in response to the building system data.

     3. The building management system of claim 2, wherein: the metadata is generated at least one of manually, semi-automatically or
automatically.
     1. (Currently Amended) A building management system comprising:
     a building system interface configured to access a building system;
     an event service module configured to access event data in the building system
through the building system interface;
     a knowledge base providing a model of the building system, the model including
semantic descriptions of the event data, the semantic descriptions of the event data being
arranged in an ontology;
     a semantic service module in communication with the knowledge base; and
     a user interface in communication with the semantic service module and the event
service module, the user interface generating a user request to create an event filter having a filter criterion and report event data matching the filter criterion;
      wherein creating the event filter comprises:
issuing, to the semantic service module by the user interface, the user request
to create the event filter:
     the sematic service modules accessing the knowledge base to retrieve event
data entries matching the use request,
     the knowledge base providing metadata from event data entries matching the
using filter criterion to the user interface:
    the user interface sending a request to create the event filter to the event service module based on the metadata retrieved from the knowledge base; and
     the event service module creating the event filter.


As shown from the table above, claims 1 of patent 10972306 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Patent Application 20120011126).
As per claim, Park teaches a building management system [100, fig. 1] for a building system, the building management system comprising:
a building system interface [212, fig. 2] configured to receive building system data [0038, subsystem interface 212 receives data from different subsystems in figure 1 such as HVAC and so forth].
a knowledge base [214, fig .2] configured to receive the building system data [0040, fig. 1, as shown in figure 1, semantic mediator 214 receives subsystems data], 
the knowledge base providing a model of the building system, the model including semantic descriptions of the building system data [0040-0041, as pointed out semantic mediator receive system data and perform interpretation and manipulation of system data].
the semantic descriptions of the building system data being arranged in an ontology [0041, as pointed out the semantic mediator 214 process data arrangement into the database into ontology format]. 
a user interface [302, fig .2] configured to access the knowledge base [0041, user interface such as ontology editor 302 is used in conjunction with ontology data].

As per claim 8, Park teaches a method [500, fig. 5C] of creating a knowledge base for a building system, the method comprising:
receiving building system data [0035, 0049, figure 5C step 501, as pointed out reading data such as data from HVAC and other subsystems of figure 1].

generating metadata in response to the building system data [0049, figure 5C in step 503, based on the data read, normalize data set is created accordingly].
combining the metadata and building system data to generate a semantic description of the building system data [0049, 0051, figure 5C steps 503 and 504 where perform data manipulation and relationship and perform data hierarchy].
storing the semantic description of the building system data in an ontology of the knowledge base, the knowledge base providing a model of the building system [0051, 0054-0055, as pointed out the resulted data is stored using specific rule such as specific query type].

As per claim 2, Park teaches a semantic registration module configured to generate metadata in response to the building system data [0049, figure 5C in step 503, based on the data read, normalize data set is created accordingly].

As per claim 3, Park teaches the metadata is generated at least one of manually, semi-automatically or automatically [0049, manual or automated].

As per claim 4, Park teaches the metadata and building data are combined to create the semantic descriptions of the building system data [0049, 0051, figure 5C steps 503 and 504 where perform data manipulation and relationship and perform data hierarchy].

As per claim 5, Park teaches a semantic service module in communication with the semantic registration module, the semantic service module configured to generate commands to access the knowledge base [0051, 0055, query command creation by semantic mediator 214].

As per claim 6, Park teaches a semantic service module in communication with the user interface, the semantic service module configured to generate commands to access the knowledge base [0041, user interface such as ontology editor 302 is used in conjunction with ontology data].

As per claim 7, Park teaches the commands to access the knowledge base include read and write commands [0051, query commands].

As per claims 9-13, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9-13 are also anticipated by Park for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20180114140) teaches automatic identification and deployment of virtual sensors models.
Hamilton (US 20170366414) teaches building management system with predictive diagnostics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187